Opinion of the Court by
Chief Justice Sampson—
Reversing.,
Appellant, Jennie June Price, and five other young ladies were driving in an automobile in Lexington on their way to school on February 8, 1922, when the car in which they were riding was suddenly and unexpectedly struck from the rear by an electric car, belonging to the appellee company, injuring appellant Price and the other five girls, one of them to the extent that she later died. This suit was brought by Miss Price to recover damages for her injury and the court directed the jury, at the close of appellant’s evidence, to find and return a verdict against her. Of this she complains.
It appears that Main street and Woodland avenue intersect; that the oar line runs along main .street and turns into Woodland. The accident happened on Woodland avenue early in the morning. The young ladies had stopped their car in front of the residence of the Misses Clark and sounded the horn as a signal for the young ladies to come out and enter the car on their way *333to school. Two of the Misses Clark, as did Miss Wood-ruff, answered the signal and came to the car. Two of them entered hut one went hack to get her gloves. When she came out again she did not see or hear an electric car. Once in the oar the door was closed. The curtains were on. Three of the young ladies sat on the front seat and three on the rear. They started the car very slowly and as there were some automobiles parked on the other side of the street they drove down about 50 feet on the right side of the street in' order to turn. The automobile was traveling at a very slow speed as they, turned across the tracks of the company. In making the turn the driver, Miss Carlotta Herndon, glanced out through the mica in the curtains to see if anything was approaching. She could only see a distance of about 25 or 30 feet up the track in the direction from which the car came, and she says she did not see or hear the electric car. As they crossed the track the electric car came up. behind, striking the rear wheels of the automobile, demolishing the car and causing the injuries we have mentioned. As the curtains were on the car tío one inside saw or knew of the approach of the electric car until the crash came. Persons riding on the street car at the time did not observe the automobile on the track until it was struck. The automobile was carried, according to the testimony of at least one witness, some thirty to fifty feet along the track and ’one wheel was broken down by the impact. The five young ladies, now living, all testify that they did not hear a signal from the electric car. Passengers upon the street car as well as other persons along the street testify they did not notice a signal from the street car indicating that it was about to collide with the automobile.
It is in evidence that the automobile gave signals while it stood in front of the Clark residence immediately before it started. It is also shown by one or more witnesses that the track of the electric company on Woodland avenue was straight and unobstructed and that there was nothing to prevent the motorman in charge of the electric car seeing the automobile as it came on the track. The young lady driving the car testified she did not give any signal'either with her hand or otherwise, *334indicating she was about to turn across tbe track. This is about tbe substance of tbe evidence.
After carefully considering tbe case we bave concluded that there is some evidence to show that tbe motorman gave no signal by bell or bom of bis approach to tbe automobile on tbe track. He should bave given such signal as well as applied tbe brakes and used such other means at band as were reasonably necessary to stop bis ear in safety to its occupants before striking tbe automobile. He was more than 25 or 30 feet away at tbe time tbe young lady turned her car across- tbe track. It was his duty to keep a lookout ahead for vehicles and have bis car under reasonable control. Had be given a signal by bell or bom tbe car carrying tbe young ladies might not bave entered on or driven across tbe track, for they were going very slowly; or, if they bad already entered upon tbe track a signal from the electric car anight bave caused them to put on gas sufficient to carry tbe automobile off tbe track before tbe trolley could travel tbe intervening distance. Tbe occupants of tbe automobile were entitled to ‘ this chance. This latter event is probable, for tbe evidence shows that the car was struck on its rear wheels and back, indicating that it bad almost crossed tbe track, and it is probable that if tbe motorman bad given a signal by bell or whistle tbe automobile would bave speeded up and passed off tbe track. In view of tbe fact that tbe occupants of tbe automobile were enclosed by curtains and tbe rear of tbe car was to tbe approaching trolley, it seems but reasonable that tbe motorman whose duty it was- to keep a lookout ahead should bave given signals of tbe ear’s approach, and failing to do so, if be did so fail, and tbe evidence for appellants conduces to prove that be did, tbe company was liable. Having this view of tbe evidence, we are constrained to bold that tbe trial court erroneously directed a verdict for tbe defendant traction company, for which reason tbe judgment is reversed for new trial consistent herewith.
Judgment reversed. Whole court sitting, except Judge Settle, who is sick.